Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents cited in the information disclosure statements of 26 November 2019 and 29 April 2021 have been considered with respect to the provided English abstracts. The office action by the Japanese Patent Office cited in the information disclosure statement of 29 April 2021 has been considered with respect to the provided English translation.
Specification
The disclosure is objected to because of the following informalities:
The specification teaches the magnetic material comprises ferrite particles and segregated particles but the magnetic material of the examples and figures 8 and 9 is a sintered body made up of grains. Thus it is unclear if applicants actually mean particles, such as those produced in the steps of making the slurry and the granulated particles and are discreate individual bodies, or if applicants mean grains, which would result from the process of pargraph [00129] and which are measured by the processes of paragraphs [00130] and [00131]. If the particles are discreate individual bodies, then it is unclear if the segregated particles contains both Bi and Si or if they are a mixture of Bi containing particles and Si containing particles, as in the granulated particles. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite since it is unclear if the claimed magnetic material is a mixture of ferrite particles and segregated particles as implied by the wording of claims 1-7 and 10-18 or a sintered body, which is required form for the material to be functional in the electronic component and the winding core of claims 8, 9, 19 and 20. The claims are also indefinite since it is unclear if the segregated particles contains both Bi and Si or if they are a mixture of Bi containing particles and Si containing particles.
Claims 6, 16 and 17 are indefinite since they teach the segregated particles contain Sn and then teaches that the amount of tin can be 0 wt%, which means it is not present.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 There is no teaching or suggestion in the cited art of record of either a mixture of ferrite particles and segregated particles, where the particles have the claimed composition and particle size ratio range nor of a sintered body comprising ferrite grains comprising 46-50 mol% Fe2O3, 0.4-8 mol% CuO, 23-32 mol% ZnO and 18-22 mol% NiO and segregated grains that comprise Bi and Si where the ratio of average grain size of the segregated grains to the average grain size of the ferrite grains is 0.04-0.19. The closest art of record is U.S. patent 6,736,990 which a ferrite 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/16/22